DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-7 and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2021.
Claim Rejections - 35 USC § 112
Claims 1, 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the basis upon which the parts by weight (pbw) are determined is not apparent.  In general, parts by weight are relative to a total content, e.g., 100 parts by weight of total composition.  Absent an indication of how the recited amounts are determined, the scope and boundary of the claimed composition are not clear. It is Applicants’ contention (response filed 11/20/2021) that the recited parts by weight “refer to the relative amount” or “ratio of the maleimide resin and multifunctional vinylsilane” and “are not based on a total of 100 parts by weight of maleimide resin and multifunctional vinylsilane”.  However, if the recited parts by weight define a ratio of the maleimide resin and multifunctional vinylsilane ranging from 10:60 to 70:10, it remains unclear as to whether a composition comprising, for example, 10 pbw maleimide resin 
 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US. 2007/0149714 (Adair).
Given Applicants’ contention that the recited parts by weight “refer to the relative amount” or “ratio” of the two recited components, the present claims will be interpreted as being directed to a resin composition wherein the maleimide resin and multifunctional vinylsilane are present in a weight ratio ranging from 10:60 to 70:10.
Adair discloses a curing composition for a fluorocarbon polymer comprising: 
a) a first curing agent substantially free of siloxane groups, having at least one polymerizable ethylenically unsaturated group and at least one silicon-containing group  diphenyldivinylsilane and phenyltrivinylsilane (meets Applicants’ multifunctional vinylsilane); and 
b) a second curing agent such as a bismaleimide (meets Applicants’ maleimide resin) (e.g., abstract, [0012-0013], [0016], claims).  
Notably, Adair’s first curing agent of formula SiR1nR2(3-n)-[B]x-C per [0012-0013] includes Applicants’ diphenyldivinylsilane per Formula (I) (when R1n is a C2 ethylenically unsaturated group, n is 2, R2 is a phenyl group, x is 0 and C is a phenyl group, which is specifically listed in [0013]) and Applicants’ phenyltrivinylsilane per Formula (II) (when R1n is a C2 ethylenically unsaturated group, n is 3, x is 0 and C is a phenyl group) and Adair’s second curing agent includes bismaleimides per [0016].  Adair further discloses that the combined curing agents “may generally be used in any amount” [0019].
Adair exemplifies various inventive curing compositions (e.g., Examples 1-5 and 10 per Table 1) comprising a first curing agent and a second curing agent, wherein the weight ratios of the combined curing agents fall within the presently claimed weight ratios, e.g., Example 10 comprising 1.5 pbw of first curing agent and 1.5 pbw of second curing agent defines a composition having a 50:50 weight ratio of the two curing agents, that is, 50 wt.% first curing agent resin and 50 wt.% second curing agent based on 100 wt.% total curing composition.  In essence, Adair’s examples differ from the present claims in that the first curing agent is either TVS (tetravinylsilane) or TAS (tetrallysilane) as opposed to diphenyldivinylsilane or phenyltrivinylsilane and the second curing agent is either TAIC (triallyisocyanurate) or TVC (trivinylcyclohexane) as opposed to bismaleimide.  Adair, however, discloses diphenyldivinylsilane or phenyltrivinylsilane as meets Applicants’ multifunctional vinylsilane) and bismaleimide as the second curing agent (meets Applicants’ maleimide) in a weight ratio falling within the scope of present claims 1 and 9 for their expected additive effect and with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to claim 2, Adair expressly discloses phenylene bismaleimide [0016].
	Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Adair is not directed to compositions useful for preparing articles such as prepregs, films, etc., it is noted that as presently recited the present claims do not preclude curing compositions. In this regard, it is noted that there is no structural difference between the claimed composition and Adair’s composition comprising diphenyldivinylsilane and/or phenyltrivinylsilane in combination with a bismaleimide.  Moreover, Applicants’ argument that a person having ordinary skill in the art would not be able to use the diphenyldivinylsilane as the first man resin and the bismaleimide as the second main resin is not well taken. Adair discloses 
Applicants argue that the comparisons of Examples E1 to E20 with Comparative Examples C1 to C9 provide evidence of unexpected results.  It is unclear, however, how E1 to E20, which comprise other components (e.g., polyolefin, filler, vinyl-containing polyphenylene ether, etc.) in addition to a multifunctional vinylsilane and a maleimide, relate to the present composition comprising multifunctional vinylsilane and maleimide as the main and only components.  Moreover, contrary to Applicants’ contention, E1 to E20 and C1 to C9 do not constitute side-by-side comparisons due to the presence of unfixed variables, e.g., different amounts of total multifunctional vinylsilane + maleimide,  the presence of additional materials, etc.  In this regard, it is noted that C1 constitutes ~28 wt.% (30 pbw) diphenyldivinylsilane and C2 constitutes ~28 wt.% (30 pbw) BMI-70, whereas E1-E9 constitute higher contents of diphenyldivinylsilane + BMI-70, e.g., from ~35 wt.% (40 pbw) in E1 to ~57 wt.% (100 pbw) in E7.  Accordingly, the data is not probative of unexpected results for using a combination of diphenyldivinylsilane and BMI-70, as opposed to either one alone.
                                            Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765